Judgment of resentence, Supreme Court, New York County (Rena K. Uviller, J.), rendered December 3, 2008, resentencing defendant to a term of 3x/2 years with five years’ postrelease supervision, unanimously affirmed.
The court properly resentenced defendant to comply with the requirement that a term of postrelease supervision be part of the court’s oral pronouncement of sentence. Defendant’s challenges to his resentencing are essentially identical to those rejected by this Court in People v Hernandez (59 AD3d 180 [2009], lv granted 12 NY3d 817 [2009]). Concur—Friedman, J.P., McGuire, Moskowitz, Acosta and DeGrasse, JJ.